RICHARD BUCKLEY CORREA, Appellant,
v.
ALAN E. ROBBINS, DEBORAH M. LEVY, HELENE R. WIENER, CASTLE MANAGEMENT, INC., ARVIDA MANAGEMENT LIMITED PARTNERSHIP, and ARVIDA/JMB PARTNERS, LTD., Appellees.
No. 4D07-2036
District Court of Appeal of Florida, Fourth District.
September 10, 2008
Richard A. Buckley of Law Office of Richard A. Buckley, P.A., Weston, for appellant.
David W. Henry and Ryan T. Santurri of Allen, Dyer, Doppelt, Milbrath 86 Gilchrist, P.A., Orlando, for appellees.
PER CURIAM.
Affirmed.
SHAHOOD, C.J., GROSS, J., and TUNIS, DAVA J., Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.